Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.
Claims 1, 6, 10 and 17 have been amended.
Claims 2, 9, 13, 16, and 20 have been canceled.
Claims 1, 3-8, 10-12, 14-15, 17-19 and 21-25 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-12, 14, 15, 17-19, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of generate a scope of work statement without significantly more.
Independent claim 1 recites:
receive data associated with reconstruction of a property;
extract data associated with one or more line items from the received data;
map the data associated with one or more line items to one or more mitigation counterparts, wherein the mitigation counterparts relate to of mitigation of the property;
identify one or more items in the received data for which further information is needed; 
map each of the one or more items for which further information is needed to a data request; 
based on the data request, extract data from one or more of a photo, a sketch, and a caption;
determine adequate information exists to generate a scope of work statement including the mitigation counterparts; and
generate the scope of work statement including the mapped data.
Thus, under the broadest reasonable interpretation, the claim recites generate a scope of work statement without significantly more. Therefore the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”.
This judicial exception is not integrated into a practical application because the combination of additional element(s) of an “interface”, a “processor”, and a “memory” for receiving, extracting, identifying, and mapping data associated data with one or more line items; determine adequate information exists; and generating the scope of work are recited at a high level of generality i.e., as a generic processor performing a generic computer function of storing, analyzing and processing data. These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component, See MPEP § 2106.05(d)). 
Further, storing data in a memory is a well understood routine and conventional function (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;) and extracting data is also a well understood routine and conventional function (Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank
Therefore, mere instruction to “apply” the exception using generic computer components cannot integrate a judicial exception into a practical application of Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
The dependent claims further narrow the abstract idea and do not provide additional elements individually or in combination that amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10-12, 14, 15, 17-19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael J. Allen et al. (US 10,373,256 B1, herein Allen) in view of Jennifer A. Brandmaier et al. (US 10,552,913 B1, herein Brandmaier).

As per claim 1. An estimate automation system, comprising:
an interface (Allen C4L38-41 “These points of interaction or remote evaluation tools can include mechanisms for collecting information automatically and/or manually through one or more user interfaces.”);
a processor (Allen C6L37); and
a memory storing instructions for causing the processor to (Allen C6L37):
receive, via the interface, data associated with reconstruction of a property (Allen C2L46-67, C3L1-10, C5L4-28, C6L1-24 & C 13L46-56);
extract data associated with one or more line items from the estimate (see Allen C5L6-34 and C5L44-67);
Allen C5L44-67 teaches generating an automated estimate based on multiple layers of data  created having line items based on the consumer profiles and other data layers, Allen C9L4-36 teaches identifying suspicious or fraudulent reports of losses and Allen C9L37-61 teaches predicting resource utilization based on property losses i.e. building materials, however; it can be argued that Allen does not explicitly teach the following limitations, though, Brandmaier further teaches:
map the data associated with one or more line items to one or more mitigation counterparts, wherein the mitigation counterparts relate to mitigation of the property (Brandmaier column 12 specifically lines 34-55 teach a property damage comparison, also see column 10 lines 54-67,column 11 lines 1-7, column 13 lines 22-67);
identify one or more items in the received data for which further information is needed (Brandmaier Fig. 31 at 3103, column 10 lines 24-53, column 26 lines 22-34, column 33 lines 46-56 column 37 lines 44-67 & column 38 lines 1-34); 
map each of the one or more items for which further information is needed to a data request (Brandmaier column 8 lines 5-56, column 10 lines 24-67, column 12 lines 23-67,  column 13 lines 22-67, column 14 lines 21-48 column 29 liens 4-13, column 33 lines 4-27 and column 53 lines 11-49); 
based on the data request, extract data from one or more of a photo, a sketch, and a caption (Brandmaier column 10 lines 24-53, column 33 lines 4-56 and column 37 lines 44-53);
determine adequate information exists to generate a scope of work statement including the mitigation counterparts (Brandmaier column 13 lines 44-67 and column 14 lines 1-20); and
generate the scope of work statement including the mapped data (Brandmaier column 14 lines 27-54).
It would have been obvious to one having ordinary skill in the art, before the effective filling of the claimed invention to modify the insurance inspection system of Allen, to include a user interface for analyzing damage of an insurance claim as described by Brandmaier in order to suggest that the property be replaced or repaired and to determine adequate information exists to generate an estimate (see Brandmaier column 14 lines 27-31 and the Abstract). 
 claims 10 & 17, the claims recite analogous limitations to claims 1 above and are therefore rejected under the same premise.

As per claim 3, Allen and Brandmaier teach the estimate automation system of claim 1, Allen further teaches: wherein the instructions cause the processor to, prior to determining adequate information exists to generate the scope of work statement, one or more of:
define the scope of one or more repair items that do not require mitigation components (Allen C5L34-40 & C8L48-58);
it can be argued that Allen does not explicitly teach, but, Brandmaier further teaches: 
further comprising, prior to determining adequate information exists to generate the scope of work statement, one or more of:
adjust one or more original quantities in the received data to one or more building-material-specific quantities for mitigation or reconstruction (Brandmaier column 16 lines 49-65 and column 48 lines 28-67); 
define one or more reconstruction items required lacking a counterpart (Brandmaier column 14 lines 55-67, column 15 lines 1-50, column 21 lines 39-45, column 26 lines 16-39 and column 33 lines 28-45).
The motivation to combine the references is the same as seen above in claim 1.
As per claim 24, the claim recites analogous limitations to claim 3 above and is therefore rejected under the same premise.

As per claim 4, Allen and Brandmaier teach the estimate automation system of claim 1, Allen further teaches: wherein mapping the data associated with one or more line items to one or more mitigation counterparts comprises defining at least one of a one-to-many relationship and a many-to-one relationship (Allen C9L37-67 and C10L1-7). 
As per claim 23, the claim recites analogous limitations to claim 4 above and is therefore rejected under the same premise.

 claim 5, Allen and Brandmaier teach the estimate automation system of claim 3, Allen further teaches: wherein adjusting one or more original quantities in the received to one or more building-material-specific quantities comprises increasing one or more of the original quantities and identifying an alternative material to associate with at least one of the one or more original quantities (Allen C5L34-43, C6L25-35 & C9L37-67).

As per claim 6, Allen and Brandmaier teach the estimate automation system of claim 1, Allen further teaches: wherein the instructions further cause the processor to: 
identify one or more items in the received data for which further information is needed; 
map each of the one or more items for which further information is needed to one or more of a question that can be understood by a subject matter expert and to a basic data request that can be completed by a layperson (Allen C5L34-43, C6L25-35 & C9L37-67).

As per claim 7, Allen and Brandmaier teach the estimate automation system of claim 6, Allen further teaches: wherein the basic data request identifies an image, video, or document that may contain the further information (Allen C2L35-53 & C5L29-67).

As per claim 8, Allen and Brandmaier teach the estimate automation system of claim 6, Allen further teaches: wherein the memory further stores instructions for causing the processor to repeat the receiving, extracting, and mapping steps until a minimum set of requirements has been satisfied (Allen C11L16-30).

As per claim 11, Allen and Brandmaier teach the method of claim 10, Brandmaier further teaches: further comprising:
storing the scope of work estimate in the memory (Brandmaier column 49 lines 38-59); and
outputting the scope of work estimate via the communication interface (Brandmaier column 49 lines 38-59).
The motivation to combine the references is the same as seen above in claim 1.
 claim 18, the claim recites analogous limitations to claims 11 above and is therefore rejected under the same premise.

As per claim 12, Allen and Brandmaier teach the method of claim 10, Allen further teaches: further comprising:
conducting a preliminary evaluation of whether to proceed with applying the predetermined rule set to the extracted data (Allen C9L62-67, C10L1-7 & C11L16-30).
As per claim 19, the claim recites analogous limitations to claims 12 above and is therefore rejected under the same premise.

As per claim 14, Allen and Brandmaier teach the method of claim 11, Brandmaier further teaches: further comprising:
identifying missing data that must be obtained before the scope of work estimate can be generated (Brandmaier column 8 lines 5-26, column 15 lines 13-26 and column 19 lines 9-31); and 
communicating, via the communication interface, a set of questions corresponding to the missing data (Brandmaier column 15 lines 26-50, column 19 lines 9-31, column 21 lines 39-45 and column 26 lines 16-22).
The motivation to combine the references is the same as seen above in claim 1.
As per claim 21, the claim recites analogous limitations to claims 14 above and is therefore rejected under the same premise.

As per claim 15, Allen and Brandmaier teach the method of claim 14, Brandmaier further teaches: further comprising: 
receiving, via the communication interface, additional data in response to the set of questions (Brandmaier column 14 lines 55-67 and column 15 lines 1-5. Also see column 15 lines 6-50, column 22 lines 25-46 and column 31 lines 39-46 for further detail); 
storing the additional data in the memory (Brandmaier column 11 lines 5-21, column 16 lines 3-11, column 22 lines 16-33, column 45 lines 64-67, column 46 lines 1-9 and column 48 lines 28-39); and 
repeating the applying and determining steps (Brandmaier column 8 lines 5-26 and column 48 lines 46-67. Also see column 22 lines 17-24, column 29 lines 4-14, column 31 lines 14-24, column 35 lines 1-28 and column 49 lines 14-37 for further detail).
The motivation to combine the references is the same as seen above in claim 1.
As per claims 22, the claim recites analogous limitations to claims 15 above and is therefore rejected under the same premise.

As per claim 25, Allen and Brandmaier teach the method of claim 1, Brandmaier further teaches: wherein the instructions further cause the processor to, in response to identifying items in the received data lacking a mitigation counterpart, increase a scope of data required to generate the scope of work statement by adding additional fields of required information (Brandmaier column 14 lines 55-67 and column 15 lines 1-50). 
The motivation to combine the references is the same as seen above in claim 1.

Response to Arguments
Applicant's arguments, see pages 8-15, filed 09/15/2021 with respect to rejections under 35 USC 101 of claim(s) 1, 3-8, 10-12, 14, 15, 17-19, and 21-25, have been fully considered but they are not persuasive.
Applicant argues that the claims recite no judicial exception, however, the examiner respectfully disagrees since the claims are directed to the abstract idea of generating a scope of work statement which is a concept relating to mitigating risk, more specifically mitigating insurance risk as seen in the specifications on paragraphs [0027]-[0030] & [0072]-[0074]. Therefore, the abstract idea is related to a method of organizing human activity relating to a fundamental economic practice. The newly amended language of identifying one or more items in the received data for which further information is needed, map each of the one or more items for which further information is needed to a data request; based on the data request, extract data from one or more of a photo, a sketch, and a caption are directed towards the abstract idea of generating the scope of work statement. Further, the judicial exception is not integrated into a practical application since the claims do not improve a relevant existing technology. Rather, the claims as a whole merely describes how to generally “apply” the judicial exception 
Applicant’s arguments, see pages 13-16, with respect to the rejection(s) under 35 USC 103 of claim(s) 1, 3-8, 10-12, 14, 15, 17-19, and 21-25 under 35 USC 103 have been fully considered, however, the examiner respectfully disagrees. Applicant argues that the prior art of record in Brandmaier does not disclose the newly amended language, however, Brandmaier Fig. 31 at 3103, column 10 lines 24-53, column 33 lines 46-56 column 37 lines 44-67 & column 38 lines 1-34 discloses re-taking a photo or taking additional photos for an acceptable claim estimate which the examiner interprets to read on identifying one or more items in the received data for which further information is needed; Brandmaier column 8 lines 5-56, column 10 lines 24-67, column 12 lines 23-67,  column 13 lines 22-67, column 14 lines 21-48 column 29 liens 4-13, column 33 lines 4-27 and column 53 lines 11-49 disclose mapping each of the one or more items for which further information is needed to a data request; and Brandmaier column 10 lines 24-53, column 33 lines 4-56 and column 37 lines 44-53 disclose based on the data request, extract data from one or more of a photo, a sketch, and a caption. For the above reasons, the 35 USC 103 rejection of the claims is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/1/2021